MEMORANDUM OF DECISION.
Plaintiffs, residents and property owners in Windham, appeal an order of the Superi- or Court (Cumberland County) affirming a decision of the Windham Planning Board granting approval of a subdivision plan proposed by Arcadia Company. On appeal, plaintiffs make two contentions. First, the Board erroneously failed to issue explicit findings to support its decision. Second, the Board’s refusal to allow cross-examination and rebuttal evidence at the final hearing on Arcadia’s plan denied them due process. We hold that because the record reveals that the Board considered all the applicable criteria, the failure to issue findings is not reversible error. Cunningham v. Kittery Planning Board, 400 A.2d 1070, 1079 (Me.1979). We further hold that the record does not reveal a denial of due process.
The entry is:
Judgment affirmed.
All concurring.